                        IN TIIB UNITED STATES DISTRICT COURT
                    FOR TIIB EASTERN DISTRICT OF NORTH CAROLINA
                                   EASTERN DMSION
                                    No. 4:20-CV-123-D


TIMOTHYD. BEST,                                )
                                               )
                            Plaintiff,         )
                                               )
                   ~                           )                   ORDER
                                               )
BELLEVUE HOSPITAL,                             )
ELLENVILLE REGIONAL HOSPITAL,                  )
PRIME CARE :MEDICAL, INC., and                 )
VIDANT :MEDICAL CENTER,                        )
                                               )
                            Defendants.        )
            -- .
        On June 19, 2020, Timothy D. Best ("Best" or ''plaintiff"), appearing prose, filed a motion

toproceedinformapauperisunder28 U.S.C. § 1915 [D.E. 1]. On June 30, 2020, the court referred

the motion to Magistrate Judge Numbers for frivolity review [D.E. 5]. On August 18, 2020,

Magistrate Judge Numbers issued a Memorandum and Recommendation ("M&R") [D.E. 6], and

recommended that the complaint be dismissed for lack of subject-matter jurisdiction [D.E. 6]. Best

did not object to the M&R

        "The Federal Magistrates Act requires a district court to make a de novo determination of

those portions of the magistrate judge's report or specified proposed :findings or recommendations

to which objection is made." Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th

Cir. 2005) (emphasis, alteration, and quotation omitted); see 28 U.S.C. § 636(b). Absent a timely

objection, "a district court need not conduct a de novo review, but instead must only satisfy itselfthat

there is no clear error on the face of the record in order to accept the recommendation." Diamond,

416 F.3d at 315 (quotation omitted).




              Case 4:20-cv-00123-D Document 8 Filed 10/20/20 Page 1 of 2
       The court has reviewed the M&R and the record. The court is satisfied that there is no clear

error on the face ofthe record. See Diamorul, 416 F.3d at 31 S. Thus, the court adopts the conclusion

in the M&R that the court lacks subject-matter jurisdiction and dismisses the complaint.

       In sum, the court GRANTS plaintiff's application to proceed in form.a pauperis [D.E. l],

ADOPTS the conclusions in the M&R [D.E. 6], and DISMISSES plaintiff's complaint for lack of

subject-matter jurisdiction. Plaintiff must seek relief in state court. The clerk shall close the case.

       SO ORDERED. This _{j_ day of October 2020.




                                                         United States District Judge




                                                  2

             Case 4:20-cv-00123-D Document 8 Filed 10/20/20 Page 2 of 2
